 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsolidated Flavor Corporation and Teamsters LocalUnion No. 603, Dairy Drivers and Inside Workersand Allied Foods, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America and United FlavorWorkers of America, Party to the Contract. Case14-CA 10398September 22, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn February 13, 1978, Administrative Law JudgePhil W. Saunders issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.1. The Administrative Law Judge found that Re-spondent, by dominating the United Flavor Workersof America (herein called the Flavor Workers or theUnion) and contributing support thereto, violatedSection 8(a)(2) and (1) of the Act. Respondent ex-cepts, contending that the General Counsel has failedto establish that Respondent either dominated or un-lawfully assisted the Flavor Workers. We agree withRespondent.The essential facts are as follows: The FlavorWorkers has represented Respondent's employeessince about September 1973.2 Immediately prior toobtaining such representation, Respondent's employ-ees had been discussing possible union representation,including whether they should be represented by anaffiliated union, such as the Teamsters, or shouldform their own union. At some point, Dorothy Mac-Millan, secretary to Respondent's owners and holderI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge, It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of' the relevant evidence convinces us that theresolutions are incorrect. Standard Driy Watll Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (('A. 3, 1951) We have carefully examined therecord and find no basis for reversing his findings.The Administrative Lawn Judge correctly noted that evidence of eventsoccurring before December 25, 1976, and therefore antedating the 6-monthlimitation period of Sec. 10(b) of the Act. may be used as background inevaluating the events during the statutory period. Loral Lodge No. 1424,International Association of 'Muchiniist, AFl ('10 /frBan MuanufaicturingCompantv] v. N.L R. B., 362 1US. 411 (196(): Mt. Clemens fetral ProductsCompano, 126 NL RB 1297 (1960).of 15 out of approximately 38,000 outstanding sharesof stock in Respondent's corporation, asked employeeSam Rongey to come to the office, where she sug-gested to him that the employees might benefit fromforming their own union rather than joining theTeamsters. MacMillan assured Rongey that Respon-dent's owners would not object if the employees metin the office area at the end of the day to resolve thisquestion and offered her secretarial services.Toward the end of that day, most of Respondent'semployees (about six or seven) gathered in the plantoffice. Respondent's owners, Phil Dressel and CarlFitzwater, who were leaving the office, informed theemployees that there were refreshments in the refrig-erator for their use. During the ensuing meeting theemployees organized the Flavor Workers and dis-cussed several subjects, including salaries. MacMillantook notes and expressed her opinion when she be-lieved employee demands were excessive. In thecourse of several meetings which followed, the FlavorWorkers representatives, Rongey and Larry Ellis,presented the employees' demands to management.In about October 1973, after employee approval, Re-spondent and the Flavor Workers entered into a con-tract, which, in addition to providing for wage in-creases, for the first time established break periodsand seniority for part-time employees-two items ofparticular interest to the employees.In October 1974, the parties negotiated and enteredinto a second collective-bargaining agreement, effec-tive through October 1976. For personal reasonsRongey, during September and October 1974, misseda considerable amount of work, and Ellis alone par-ticipated in the contract negotiations on behalf of theFlavor Workers. Upon returning to work, Rongeywas notified by Fitzwater that the contract had beennegotiated and approved by the employees and waspending his signature. Rongey and Ellis then signedthis agreement. During negotiations for this contract,Respondent had informed the employees that theplant would soon be moved from its Granite City,Illinois, location to Bridgeton, Missouri;3 that anycontract signed would be binding: and that employ-ees could move with Respondent if they so desired.Due to business trips planned by Dressel, Respon-dent wanted to commence bargaining for the 1976agreement at a date earlier than usual. As the Admin-istrative Law Judge notes, there is testimony thatPlant Manager Tom Seymour called the employeestogether and asked them to have a meeting to drawup contract demands and elect representatives. Theemployees chose Chip Signaigo and Willie Boyd. Fol-lowing the ensuing negotiations,4Respondent pro-' The move to Bridgeton began in May 1975 and was completed by July1975.Boyd resigned his position as a Flavor Workers representative after thefirst session238 NLRB No. 53326 CONSOLIDATED FLAVOR CORPORATIONvided employees with a draft contract and urgedthem to vote on it as soon as possible. Seymour ad-vised employees that the contract permitted onlythose who had worked for more than 60 days to vote.About the same time, Seymour told two full-time em-ployees that they should not be concerned about thewage rates set forth in the contract, because Respon-dent would grant increases based on merit. After em-ployee approval, a 3-year agreement, extendingthrough October 1979, was executed. It was signed byemployees Chip Signaigo and Steve Lucietto5on be-half of the Flavor Workers.In December 1976, Signaigo spoke to co-ownerDressel about the insurance plan. Signaigo was ap-parently of the view that the employees would be bet-ter off with coverage by Blue Cross and Blue Shield.At Signaigo's request, a meeting was later held so thatan insurance agent could explain the benefits underthe plan then in effect.In May 1977, Teamsters Local Union No. 603 (theCharging Party herein), after a meeting with severalof Respondent's employees, filed a petition with theBoard's Regional Office seeking representation of es-sentially the same employees as those represented bythe Flavor Workers. Respondent received and for-warded the petition to Leadman Richard Whitlock.6Within a few days, Whitlock called and conductedtwo meetings on company property during the em-ployees' morning break period. During the first meet-ing, lasting a total of about 45 minutes, the employeesassembled in the lunchroom, where they elected tworepresentatives, Geoffery Seidler and Michael Mac-Millan, the son of Dorothy MacMillan. The groupthen moved to the loading dock, where Dressel gave a30-minute speech concerning Respondent's historyand working conditions generally.7At this meetingRespondent agreed to the employees' requests forcleaning brooms and a power pallet lift. During thesecond meeting, held the following day and lasting 10to 15 minutes, the employees elected James Devore asa replacement for MacMillan, who had decided hedid not want to be a union representative. The em-ployees also elected Whitlock, who had campaignedfor the nomination, as the president of the FlavorWorkers.From its inception the Flavor Workers has not (1)had a constitution or bylaws: (2) collected dues; (3)charged initiation fees: or (4) kept records. Further,the Flavor Workers had not held meetings other than-Lucietto was selected by the employees to sign the agreement aflter nego-tiations were completed6 B) Ma? 1977. both Signaigo and L ucietto had left Respondent's employ.According to the uncontradicted testimony of Respondent's witnesses, Re-spondent looked to Whitlock as the leader of' the Flavor Workers, since hewas the individual who took matters to supervisors which would normally behandled by representatives of the Flaisor WorkersIhis speech is discussed inlfrlthose to select representatives for the purpose of bar-gaining with Respondent or, most recently, to elect apresident. Additionally. there is no evidence that theFlavor Workers has ever formally processed an em-ployee grievance. It has, however, at various timesbrought employee complaints to the attention ofmanagement.It is apparent from the Administrative Law Judge'sDecision that in finding that Respondent dominatedand unlawfully assisted the Flavor Workers he reliedin large measure on certain background facts which,in his view, were sufficient to establish a practice ofdomination and assistance extending within the statu-tory period. Because of the nearly total absence ofprobative evidence of domination and unlawful as-sistance within the 10(b) period and because of theremoteness in time of the background events relied onby the Administrative Law Judge, we are constrainedto find that the General Counsel tiiled to meet hisburden of proof and hence that the 8(a)(2) allegationsmust be dismissed.In so doing we note that the Administrative LawJudge was undoubtedly correct in remarking on thehighly suspicious circumstances surrounding the for-mation of the Flavor Workers in September 1973,particularly with respect to the questionable roleplayed by Dorothy MacMillan, who was, at the veryleast, closely connected and allied with managementand who appears to have set in motion the events thatculminated in the formation of the Flavor \W'orkers.8Nonetheless, we can ignore neither the passage of sev-eral years between the inception of the Flavor Work-ers and the events in issue here, which tall within the10(b) period, nor the lack of record evidence of domi-nation or unlawful assistance during those years.Thus, contrary to the Administrative Law Judge, wefind no evidence that Respondent's vice president "in-structed" Union Representative Rongey to sign anagreement at the close of the 1974 contract negotia-tions. Rather, the record establishes that Rongeymerely was informed that the contract, negotiatedlargely by a second union representative, Ellis, inRongey's absence, needed his signature.As to the 1974 contract negotiations, the Adminis-trative Law Judge found Fitzwater "instructed"Union Representative Rongey to sign the contract.The record, however, establishes that Rongey merelywas told that the contract, negotiated by a secondunion representative (Ellis) in Rongey's absence,needed his signature. In view of Rongey's status as anrThe Administrative l. aw Judge found MacMillan toi be Respoindent'sagent However. Member Murphy finds the limited facts are insufficient toestablish an agency relationship and therefore rejects the AdministrativeLaw Judge's finding in this regard Nor does Member Nlurph, find sufficientevidence to warrant concluding, as do her colleagues. that MacMillan wasallied with management.327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelected representative of the Flavor Workers, his sig-nature, along with that of Ellis, was required to ex-ecute the contract on behalf of the Union. Conse-quently, we find nothing in this exchange whichindicates the Union was dominated or unlawfully as-sisted.We reach the same conclusion with respect to Sey-mour's ministerial efforts during the 1976 contract. Inorder to expedite and insure the negotiation of a newcontract before commencement of business tripsplanned by Respondent's owner, Dressel, Seymourasked the employees to select representatives and todecide what they wanted to put in such contract. Sub-sequently, and without Respondent's intervention,the employees met, elected representatives, and devel-oped a list of demands, which their representativesthen presented to management. Soon thereafter, Re-spondent presented a draft contract to the employees,and Seymour, as before, pressed toward a final agree-ment by requesting the employees to assemble andvote on Respondent's proposal. In these circum-stances, Seymour's efforts to facilitate the negotia-tions and ratification of a new agreement are not in-dicative of domination or unlawful assistance.Further, we find Seymour's statement as to which em-ployees were eligible to vote on ratification was simi-larly directed to that end and thus amounted to littlemore than a pronouncement (perhaps presumptuouson his part) of someone who felt the need to voice hisopinion on such a matter whether or not it was soughtor desired. There is nothing to indicate he was tryingthereby to force the exclusion of otherwise eligiblevoters or to require the Union to permit ineligibleemployees to vote.Finally, in concluding that the pre-lO(b) eventsalone are not legally sufficient to establish the Gen-eral Counsel's case that the Flavor Workers wasdominated or unlawfully assisted at the time in issuein this proceeding, we have considered several otherfactors. Thus, we note, as found by the Administra-tive Law Judge, that employees did derive certaingains from bargaining and such gains were in demon-strated areas of employee concern, including wages.Furthermore, although in a proper case lack of ac-tivity by a union may well raise questions as to itsstatus and may support an inference of domination,here the Flavor Workers represented a small appar-ently closely knit group of employees and there is noshowing that constant activity on the part of the col-lective-bargaining agent was either necessary or de-sired by these employees.Turning to the events within the 10(b) period, wefind that such do not establish either domination orunlawful assistance. In finding a violation, the Ad-ministrative Law Judge relied heavily on his conclu-sion that Leadman Richard Whitlock was acting onbehalf of Respondent in stimulating and reactivatingthe Flavor Workers, calling a meeting, and directingemployees to elect officers and representatives. Therecord, however, is devoid of any evidence that Whit-lock, in assuming control of the Flavor Workers, wascarrying out the will of management. Certainly,Whitlock's failure to express openly any "prior inter-est" in the Flavor Workers does not establish that hisefforts in May 1977 to assemble employees to electunion officers and representatives were at the behestof management. It is not uncommon for individualsto act to fill a leadership void. Nor was it unusual forRespondent to give the Charging Party's petition toWhitlock, given the uncontested fact that employeesroutinely brought problems to Whitlock, who in turnbrought these matters to Respondent's attention.s0Furthermore, the fact that the activities of the FlavorWorkers increased following notice of the ChargingParty's petition is evidence of neither domination norunlawful assistance. Such increased visibility is anatural and predictable response to a claim by a rivallabor organization. Thus, we find that the Adminis-trative Law Judge's conclusion that Whitlock wasacting on behalf of Respondent-the underpinning ofhis finding of unlawful domination is unsupported."''Accordingly, we find insufficient evidence to establishthat Respondent unlawfully dominated the Union.As to the Administrative Law Judge's finding thatRespondent engaged in unlawful assistance by donat-ing time and space to the Flavor Workers within the10(b) period, the record establishes that the FlavorWorkers held a total of two meetings during this pe-riod for the purpose of electing representatives and anofficer. Both meetings were held during, and appar-ently encompassed, the employees' contractually pre-' Contrary to the Administrative Law Judge, we draw no adverse infer-ence from the fact that Michael MacMillan, Dorothy MacMillan's son, re-signed from his newly elected position as union representative because he feltthere was a conflict of interest due to his mother's position with the Com-pany. On the contrary, MacMillan's efforts to avoid even the appearance ofimproper assistance seem to suggest that the Flavor Workers is independent.to We do not find, as implied by the Administrative Law Judge. that be-cause leadmen customarily acted as intermediaries between Respondent andemployees, and because Whitlock was a leadman, Respondent could nothave assumed he was the Flavor Workers representative. On the contrary,the record establishes that Ellis, one of the first union representatives, was aleadman at the time he was chosen for that position.tL Having found Whitlock to be Respondent's agent, the AdministrativeLaw Judge concluded that Respondent instigated the first May 1977 em-ployee meeting. The only evidence which might tend to support this conclu-sion is Dressel's testimony that he suggested the employees meet on their10:30 a.m. break. However, according to uncontradicted testimony, Dresselmade this proposal in response to Whitlock's request that he address theemployees, and there is no evidence that Dressel made any suggestions withregard to when the employees should meet to select representatives. Further,the meeting at which Flavor Workers representatives were elected was heldseparately and at a different location from the meeting wherein Dressel ad-dressed the employees. Based on the foregoing and on our finding that Whit-lock was not Respondent's agent. we reject the Administrative Law Judge'sfinding that this first employee meeting within the IOtb) period was called byRespondent.328 CONSOLIDATED FLAVOR CORPORATIONscribed and paid 15-minute break periods. In bothinstances, matters concerning the Flavor Workerstook no more than 15 minutes, the first meeting beingextended as a result of Dressel's speech. Thus, theemployees in fact met on their own time, although onRespondent's property. In our view, such limited useof company facilities to carry out elemental represen-tational functions is not inherently coercive. In anyevent, given the limited number and short duration ofthe union meetings, we would reach the same conclu-sion even if the meeting had been conducted on com-pany time as well.' Accordingly, we find there is in-sufficient evidence to warrant finding thatRespondent unlawfully gave assistance to the Unionherein.Having found that the General Counsel has notestablished by a preponderance of the evidence thatRespondent acted unlawfully within the meaning ofSection 8(a)(2) of the Act, we shall dismiss that por-tion of the complaint.2. The Administrative Law Judge found that theremarks made by Respondent's president, Dressel, toassembled employees shortly after receipt of theCharging Party's petition constituted a threat of dis-charge within the meaning of Section 8(a)(1) of theAct. We disagree.The undisputed facts, as fully set forth in the Ad-ministrative Law Judge's Decision, establish thatDressel told employees, inter alia, that he had workedin a dairy plant, but that he hated it; that life was tooshort to spend time working at jobs you hate; that itwas important to get into a enjoyable occupation;and that if they were interested in pursuing employ-ment elsewhere he would be glad to grant them timeoff to do so, since he recognized that they workedduring the prime hours for job hunting. Dressel'smanner was friendly and his remarks general. Fur-ther, the record is devoid of evidence that Dresseleven obliquely referred to the employees' recent ef-forts to secure outside representation or that he, infact, threatened to discharge them for participating insuch activities. Nor were Dressel's remarks directedat employees suspected of organizational acitivity onbehalf of the Charging Party. Based on the foregoing,we conclude that the totality of the evidence hereindoes not support a finding that the remarks consti-tuted an implied threat of reprisal." Accordingly, weshall dismiss the complaint allegation that Respon-dent threatened employees with discharge in violationof Section 8(a)(1) of the Act.12 Longchamps, Inc, and its Wholly Owned Subsidiary. S & B Restaurant ofHuntington, d/b/a Steak and Brew of Huntington, 205 NLRB 1025. 1031(1973); Sunnen Products, Inc., 189 NLRB 826. 828 (1971).13 Deringer Mfg. Company, 201 NLRB 622. 627 (1973).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint be, andit hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Judge: Based on acharge filed by the Charging Party on June 10, 1977, acomplaint was issued on July 25, 1977, against Consoli-dated Flavor Corporation, herein the Company or Respon-dent, alleging violations of Section 8(a)(1) and (2) of theNational Labor Relations Act, as amended. Respondentfiled an answer to the complaint denying it had engaged inthe alleged matter. The Respondent and the General Coun-sel filed briefs.Upon the entire record in the case, and from my observa-tion of the witnesses and their demeanor.' I make the fol-lowing:FINDINGS OF FACTI. TIlE BUSINESS OF THE COMPANYAt all times material herein, Respondent has maintainedits only office and place of business in Bridgeton, Missouri,and at this location is engaged in the manufacture, sale, anddistribution of food flavors and related products. Dunngthe year ending June 1, 1977. Respondent purchased andcaused to be transported and delivered at its Bridgeton,Missouri, place of business raw materials for food flavorsand other goods and materials valued in excess of $50,000,of which goods and materials valued in excess of $50,000were transported and delivered to its place of business inBridgeton, Missouri, directly from points located outsidethe State of Missouri. During the year ending June 1, 1977,Respondent manufactured, sold, and distributed at itsBridgeton, Missouri, place of business products valued inexcess of $50,000. of which products valued in excess of$50,000 were shipped from said place of business directly topoints located outside of the State of Missouri. The Respon-dent is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Flavor Workers of America, herein called theUnion or Flavor Workers, is a labor organization within theI The facts found herein are based on the record as a whole upon myobservation of the witnesses. The credibility resolutions herein have beendenrived from a review of the entire testimonial record and exhibits with dueregardfor the logic of probability, the demeanor of the witnesses, and the reach-ing of N.LR.B. v. Walton Manufacturing Company. 369 U.S. 404 (1962). Asto those witnesses testifying in contradiction of the findings herein, theirtestimony has been discredited, either as having been in conflict with thetestimony of credible witnesses or because it was in and of itself incredibleand unworthy of belief All testimony has been reviewed and weighed in thelight of the entire record329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 2(5) of the Act, and the Charging Party.Teamsters Local Union No. 603, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. ITiI UNFIAIR lAHBOR PRA(iI(' SThe complaint, as amended, alleges that the Respondentviolated Section 8(a)(1) of the Act by threatening employ-ees with discharge on or about May 31, 1977 and that theRespondent violated Section 8(a)(2) of the Act by dominat-ing and contributing to the support of and interfering withthe administration of the Flavor Workers.In 1967, Phil Dressel and Carl Fitzwater, now presidentand vice president of the Respondent, decided to start abusiness manufacturing flavors for the dairy industry. Fitz-water and Dressel were the only two employees for the firstfew years, but in about 1970 they started hiring additionalemployees to work with them, and by late 1975, the busi-ness had grown to a size where it was necessary for them tospend full time on sales and administration.In about September 1973. the employees working for theRespondent began discussing the prospect of union repre-sentation. Some of the employees desired to be representedby an affiliated union, such as the TIeamsters, while othersbelieved it would be advantageous to form their own union.At or about this same time, Dorothy MacMillan. the secre-tary to the owners and a small shareholder in Respondent'scorporation, asked employee Sam Rongey to come to theoffice, and then suggested to him that it would be better forthe employees to form their own union than to be repre-sented by the Teamsters. She also assured Rongey that theowners would not mind if the employees met in the officearea at the end of the day to decide what they wanted to doand further offered to take notes at the meeting.2Toward the end of the day the six or seven productionemployees gathered in the plant office, and owners Dresseland Fitzwater, who were leaving the office, then told theemployees that there were refreshments in the refrigeratorfor their use. At this organizational meeting, several sub-jects were discussed, including salaries, and as the meetingprogressed, Dorothy MacMillan took notes and interjectedher opinion when she believed that the employees' demandswere excessive. The meeting lasted for approximately 45minutes.?Following this initial meeting, wherein the Flavor Work-2 The Company oftered testimony to the effect that in the fall of the 1973it was approached by, l.ocal 525 of the Teamsters, represented by Bill Mc-Farland, and they were then asked to sign a reccognition agreement. There isfurther testimony that after this contract by McFarland President D)resselthen consulted with his partner, Fitzwater. and they decided that the thing todo was to have a meeting of the employees, and that the meeting was held,with Dressel explaining that he had been approached by the Teamsters. butthat he then informed employees that they had some choices -they were freeto organize with the teamsters, tree to remain nonunion, and free to formtheir own union, or they could seek out any other union they wanted. Thereis additional testimony that within a few days of the above events employeesLarry Ellis and Sam Rongey approached D)ressel and Fitzwater and in-formed management they would like to have a meeting iof the employees.and then also asked if it would be permissible to use the (Ciimpan)ys tacility.I)orothy MacMillan stated that she was asked by Rongey to attend thismeeting and to take notes lir them. MacMillan also testified that she ex-pressed no iopinion as to the items discussed and said that she merely tooknotes as "a tasor" to the employees and never reported to maln;lgement as towhat transpireders was organized, employees Rongey and Ellis met on sev-eral occasions with owners Dressel and Fitzwater to discusscontract proposals. The owners rejected the employees'wage demands and granted only the "lower set of figures,"informed the representatives that if the employees chosetheir own union they would not have to pay union dues,acquiesced to the employees' demand for a 1-year contract,discussed other contract provisions, and then offered theservices of their attorney in drafting the first contract.About October 1973, the Company submitted the draft ofthe contract, and it was then agreed upon by the employeesand signed by Ellis and Rongey on behalf of the employeesand the Flavor Workers.4Between October 1973, and Octo-ber 1974, during the I-year running of the initial contractbetween the Flavor Workers and the Company, as afore-stated, there were no dues, no constitution, no bylaws, noofficers, and no grievances, or meetings.Further background evidence reveals that during Sep-tember and October 1974, Rongey missed a considerableamount of work for personal reasons. However, he returnedto work in October 1974 and was then confronted by Re-spondent's vice president, Fitzwater, who had a copy of adraft contract for the Flavor Workers. Fitzwater notifiedRongey that this second contract had already been negoti-ated and approved by the employees and was pending hissignature. Rongey and Ellis then signed this second con-tract as representatives of the Flavor Workers.' It appearsthat during the negotiations for this contract, the Companyinformed the employees that it was probable the plantwould soon be moving to St. Louis but that any contractsigned would be binding and that the employees couldmove with the Company if they so desired.6The Companybegan to move its plant to Bridgeton, Missouri, a St. Louissuburb, in May 1975 and completed the move by July 1975.Most of the employees moved with it.It appears that by late summer of 1976 managementwanted to negotiate a new contract with the Flavor Work-ers earlier than it had in the past, due to the fact that Dres-sel was going to be on business trips during the tall monthsand therefore the Company wanted the employees to gettheir demands together so they could begin negotiations.Thereafter, negotiations were handled by Fitzwater andTom Seymour, and mostly by the latter, who was now plantmanager. There is also testimony that in September or Oc-tober 1976 Plant Manager Seymour called the employeestogether and asked them to have a meeting and start draw-ing up their request or demands for their new contract andto elect representatives. The employees, following Sey-mour's edict, chose Chip Signaigo and Willie Boyd as rep-resentatives of the Flavor Workers to meet with the Com-pany, but Boyd resigned for personal reasons after oneAside from wages, the contract establishes break periods and seniorityIbr part-time employees. These were two items in which the employees hadparticular interest. See G.C. Exh. 2.This was a 2-year contract effective as of November 1, 1974. and runninguntil October 31, 1976. See G.C. Exh, 3' During the course of this second contract with the F lavor Workers, theCompany also acquired a plant manager by the name of Harsey Hieken, butapparently he had personality problems with some of the employees, includ-ing Rongey, and it was necessary for Dressel to have a number of meetingswith the employees involved in order to straighten out the difficulties withtlieken.330 CONSOLIDATED FLAVOR CORPORATIONmeeting. Nevertheless. Respondent provided the employeeswith a proposed contract, and Plant Manager Seymour toldthe employees to take a vote on the draft as soon as possi-ble. At about the same time, Plant Manager Seymour alsotold employees Signaigo and Michael MacMillan that full-time employees should not be concerned about the wagerates as set forth in the contract, because the Companywould grant increases based on merit. During this intervalManager Seymour further advised the employees that onlymembers of the Flavor Workers could vote on the contract,and that a person was not a member until he had been anemployee for 60 days. Consequently, only five to six of theunit employees were permitted to vote on the contract, butnevertheless, the contract was then voted on and approved,and the employees then selected Chip Signaigo and SteveLucietto to sign the 1976-79 contract (G.C. Exh. 4) betweenthe Flavor Workers and the Company.7Subsequent to the execution of the current contract, theUnion remained relatively inactive until the spring of 1977.7However, in May 1977, several of the Respondent's em-ployees met with an agent of Teamsters Local Union No.603, the Charging Party herein. The employees so involvedsigned authorization cards, and a petition was then filed bythe Charging Party with the Regional Office of the NationalLabor Relations Board on May 25, 1977, and served uponthe Company. The Company forwarded the petition toRichard Whitlock, who it assumed was the Flavor Workersrepresentative, as aforestated. Within a day or so subse-quent to these events, in late May or on June I. 1977. ameeting was held for all employees in the lunchroom area.At this meeting the employees elected two union represen-tatives (MacMillan and Seidler). Afterwards PresidentDressel addressed the employees. Dressel traced the historyof the Company and of the Flavor Workers. spoke gener-ally about the various contract terms and provisions onpensions. profit sharing, vacations, and other benefits, andthen solicited the employees' grievances regarding workingconditions. At this meeting the Respondent agreed to givethe employees cleaning brooms and a power pallet lift,which they had also requested.On the following day, Whitlock called another meeting ofthe employees because Michael MacMillan had decidedthat he did not want to be a representative of the FlavorWorkers. At this meeting Whitlock announced that theyneeded to elect a representative to replace MacMillan andthey also ought to have a president of the Flavor Workers.James Derore was then elected representative and RichardWhitlock was elected president. Employees were paid forthe time spent, both at the meeting at which Dressel spoke,7 Tom Sesmour was terminated as plant manager on November 1. 1976,and was replaced by Larry Ellis. who had been assistant plant manager sinceMay 1976. Signaigo and Steve Lucietto also left the Company. and there istestimony that from then on the Company looked to employee Rick Whit-lock as having assumed the leadership of the Flavor Workers. The Companycontends that dunng the earls part of 1977. Whittlock was the employee whotook matters to supervisors which would normally be handled by the repre-sentatises Ifor the Flavor Workers.I The main exception seems to be when Signaigo. in December 1976. andwhen he was still with the Company, spoke to Dressel about the Companyinsurance plan. It appears that Signaigo thought that employees would bebetter olff covered bs Blue Cross and Blue Shield. rather than bh the programthe (Company had, and that they should have a meeting, later held. whereinthe insurance agent could explain the benefitsand at the meeting a day later at which Whitlock waselected president.The Respondent contends and argues that the evidenceshows that the formation of the Flavor Workers was theresult of independent action by employees of the Companyin the fall of 1973 and that, even though the formal griev-ance procedures were not used, the Flavor Workers did notbecome dormant or inactive during the periods betweencontract negotiations, as certain working conditions werediscussed with management. The Respondent further ar-gues that within the 1O(b) period (starting December 10.1976), it was employee Whitlock who called the meeting ofthe Flavor Workers after the petition was filed by theCharging Party and saw to it that two representatives wereelected, and that this was all done on the initiative of Whit-lock: and further that it was also Whitlock who asked Dres-sel to talk to the employees at the meeting of May 30 orJune 1, 1977. It is further contended that employees arepaid in accordance with the wage scale set forth in the latestcontract; that the fact there were no records, constitution,bylaws, or dues does not indicate domination but merelyindicates that the organization was informal: and that itmust also be considered and remembered that the FlavorWorkers was one of the contracting parties and that there-ftre the Company was bound to cooperate with it in theinterest of improving employee relations.Final ConclusionsI am in agreement with the General Counsel that theRespondent has dominated and assisted the Flavor Work-ers ever since its inception. The background evidence re-veals that in September 1973. Dorothy MacMillan, on be-half of the Respondent, was instrumental in the fiOrmationof the Flavor Workers. As pointed out, prior to the incidentwherein MacMillan asked employee Sam Ronges to theoffice and offered the use of the office facility for a meeting,as aforestated, the employees had merely engaged in gen-eral discussions regarding unionization.Sam Rongey. who voluntarily terminated his employ-ment relationship with Respondent in March 1975, testifiedconcerning the initial development of the Flavor Workersand in so doing exhibited no animus toward the Companyand has no interest in the outcome of this litigation. Clearly.Dorothy MacMillan, an agent of the Company, had an in-terest adverse to those of the employees. As pointed out.not only was Dorothy MacMillan a stockholder in theCompany, but she was the personal secretary to the owners,and when she offered to take notes for the employees andsuggested that the meeting be held in the plant office, asaforementioned, she assured Rongey that the owners wouldnot mind if the employees used the office for their meetings.tinder these circumstances, even if Dorothy MacMillan didnot have general agency power to bind the Company in allinstances, she had the apparent authority to commit theoffice space to the employees for their union purposes.Moreover, in relevant periods herein, the feeling of the alli-ance between Dorothy MacMillan and the owners was sostrong that her son, employee Michael MacMillan, refusedto execute the 1976 contract, and removed himself fromposition of union representati e in 1977 to avoid any im-propriety resulting from a conflict of interest.331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDorothy MacMillan testified that prior to the organiza-tional meeting of the Flavor Workers, she informed em-ployees that she had no interest in being represented by aunion. I agree that it is highly unlikely Rongey would askMacMillan to be present at the initial meeting wherein theyformulated their demands, when they supposedly knew thatMacMillan did not wish to be represented. I have creditedRongey's testimony that they initially assumed that Mac-Millan would be represented by the Union. Moreover, it isnot likely that MacMillan would donate her time and en-ergy to help in the formation of the Union when she had nointerest in being represented. All indications show that shewas present to monitor and assist the Union, and by suchactions the Company exhibited its initial assistance anddomination of the Flavor Workers. Moreover, the only cor-roboration Dressel received in his account on the formationof the Flavor Workers, as earlier detailed herein, wasthrough a former employee but now plant manager, LarryEllis. Ellis, of course, is now a key man on the part ofmanagement. On the other hand, Sam Rongey, who hasneither a personal nor pecuniary interest in the outcome ofthe litigation, has no recollection of these events.The General Counsel argues that the contract now ineffect is essentially the same as the first contract executed in1973, with the exception of wage rates. It further points outthat the terms of the contract are so weighted in favor ofRespondent that the contract is "quasi-unconscionable"and not the sort of document agreed upon by parties whodeal at arms length, and moreover that the Respondent'sdominance of the Flavor Workers is exhibited in the griev-ance clause of the contract. In exchange for a no-strikeclause, the employees were bound to a grievance procedurewhich culminates with the use of Federal mediation. Conse-quently, the employees are deprived of self-help as well asbinding arbitration. I am in agreement that there are con-siderable similarities in all three of the contracts with theFlavor Workers and that, outside of increased wages, theemployees appear to have gained very little in any addi-tional benefits or improved working conditions. As furtherindicated, the 1974 contract negotiations provided furtherevidence of Respondent's domination over the FlavorWorkers. After Sam Rongey returned to the plant, he waspresented with a copy of a contract with instructions to signit. Likewise, Respondent's dominance over the FlavorWorkers is also evidenced by Plant Manager Seymour'sconduct at the time of the 1976 contract negotiations. In theperiod of August-October 1976, Seymour called a meetingof the employees and directed them to choose representa-tives and to draw up a list of demands, and then, after adraft contract was prepared, Seymour again assembled theemployees for the purpose of inducing them to ratify thecontract and also indicated who was eligible to participatein the ratification vote. Seymour stimulated the Union, re-quired it to choose representatives, and then advised whowas to vote on the contract.As detailed more fully by the General Counsel, prior toMay 1977, there were no meetings of the Union, with theexception of contract discussions; no dues were collectednor initiation fees charged; there was no constitution orbylaws; and no records were kept. There were no regularofficers or representatives selected, but only representativesfor the purpose of negotiating and executing contracts, andadmittedly there were no official employee grievances filedsince the formation of the Flavor Workers. However, theRespondent contends that from time to time the Unionbrought matters to its attention on the subject of insuranceand problems with supervision. With regard to the insur-ance, this record establishes that individual employeesmerely sought an explanation of the insurance plan or itscoverage, and this, of course, falls short of grievance pro-cessing. As to the difficulties that employee Sam Rongeyhad with former Plant Manager Hieken, it appears thatsuch problems were resolved by Rongey complaining tomanagement and requesting that they alleviate the problemand that there was no actual intervention by the Union, assuch.On or about May 27, 1977, Respondent received a peti-tion from Teamsters Local Union No. 603 and immediatelyforwarded the petition to Richard Whitlock, one of its lead-men. The Company maintains that they assumed Whitlockwas the union representative or spokesman for the FlavorWorkers.9However, there in no reliable indication in thisrecord that Whitlock had engaged in any prior activities onbehalf of the Flavor Workers, nor is there evidence that heexpressed any prior interest in the Flavor Workers. As indi-cated, there is no reasonable explanation as to why Whit-lock assumed control over the Flavor Workers unless it wasto carry out the will of management.After having received the Teamsters' petition as for-warded to him by the Company, as aforementioned, Whit-lock then called a meeting of the employees about 10:30a.m. The Respondent, however, contends that the idea ofthe meeting emanated from Whitlock.'0From the evidenceand events in this record, I find that management instigatedthis meeting. Before Dressel spoke to the employees, Whit-lock appeared and insisted that the employees choose twounion representatives, as aforestated. Dressel then emergedand addressed the employees who were assembled on theloading dock or ramp. A few days after this meeting, Mi-chael MacMillan, one of the representatives, resigned fromhis union post because he felt there was a conflict of interestdue to his mother's position with the Company. AgainWhitlock called a union meeting, and MacMillan was re-placed, but Whitlock then also announced that the FlavorWorkers had to elect a president even though there hadnever been a president in the past, and Whitlock was nomi-nated and chosen to be president." I am in agreement thatthere is no adequate explanation in this record as to whyWhitlock decided that there must be a president of theUnion, or why he chaired that meeting when the employees9 Respondent contends that Whitlock was the umon representative be-cause he had approached management on employment problems, but thecredited testimony establishes that the employees have traditionally broughtproduction problems individually to the attention of their leadmen, and ifthe leadman could not remedy the situation, he would then bring the matterto the attention of his supervisors.'° [he Respondent produced testimony through Dressel to the effect thatWhitlock approached him early in the morning and asked if Dressel wouldexplain the contract and answer employees' grievances about working condi-tions. Dressel then testified that he suggested that the employees meet ontheir 10:30 a.m. break." Prior to this meeting, Whitlock had asked MacMillan to nominate himfor the position of president.332 CONSOLIDATED FLAVOR CORPORATIONhad already elected union representatives. As suggested, areasonable answer is that Whitlock was again acting onbehalf of Respondent and wished to be nominated pres-ident so as to control the Union.In the final analysis, it appears to me that the Companydisregarded the contracts when it was advantageous to doso. As mentioned, breaks were taken when employees fin-ished their work rather than at specified breaktimes ascalled for in article 4, section 4, of the contract. Plant Man-ager Seymour assured employees Signaigo and MacMillanthat they should not be concerned about the wage provi-sions because Respondent would give raises based on merit.Under the provisions of article 2, section 3, of the currentcontract, an assistant leadman is to be paid $4 per hour,and employees Geoffrey Seidler, David Kemper, Gary Hol-land, and Matt Dobbs were given increases to $4 an hourduring the months of June and July 1977, but this recordestablishes that Michael MacMillan was the only assisltantleadman. ILeadman Steve McGowen testified that he wasnever notified that any other employees were promoted toassistant leadman.When viewed in its entirety, it is clear from this recordthat Respondent initially interfered with the formation ofthe Flavor Workers and then negotiated a l-year contract.The Flavor Workers remained inactive until October 1974.when the Respondent prepared a second contract for theperfunctory signature of the Flavor Workers' representa-tives.'? Again, the Flavor Workers slipped into obscurityuntil the months preceding October 1976, when the Re-spondent resurrected it for the purposes of negotiating anew contract, and on this occasion Plant Manager Seymourdominated the Union by dictating the negotiation and rati-fication process, Then, near the end of May 1977, after theCompany received the petition by the Charging Party, asaforestated, and within the 10(b) period, the Companyagain stimulated and reactivated the Flavor Workers andassisted the Union by calling a meeting, solicited and recti-fied grievances, donated time and space once again, anddirected employees in the election of their officers and rep-resentatives. In accordance with the above, I find that Re-spondent initially dominated and assisted the Flavor Work-ers and continued this practice within the 10(b) statute oflimitations, in violation of Section 8(a)(2) and (11 of theAct.The complaint, as amended, alleges that President Dres-sel threatened employees with discharge b) telling themthat if they did not like the conditions of employment theyshould seek employment elsewhere.In his talk to employees at the ramp on May 31 or June1, 1977, Dressel admitted telling employees the following:Yes, I explained to them that I had been in, my familyhad owned a dairy and I had worked in the dairy plantwhen I was younger as just a manual laborer and thatI had been a member of the Teamsters Union and that12 The landmark case with regard to the use of incidents occurring pnrior tothe 1O(b} statute of limitation period is Machinists Local 1424 [/Bran Manu-facruring Cornparnv], 362 !.S. 411 (1960). Boran held that the General Coun-sel ma) adduce evidence of pre-lO1b) conduct to throw light on post-l0(bloccurrences as long as the occurrences within the 10lb) limitation period inand of themselves constitute, as a substantive matter, an unfair labor prac-tice.I had become the plant manager and had been theplant manager for approximately 8 years and that Ihated every minute of it. I didn't realize that I hated itbut afterwards I did. I said that when I was 20 yearsold, which was about the age of our employees, I saidthat I really felt that I was going to live forever, andnow that I am 40, 1 recognize that I don't have foreverand I felt that it was important to get into an occupa-tion or acquire a skill or trade that they enjoy doing, ifthey could enjoy working because, if they hated some-thing every day. life just wasn't worth it to go to some-thing that they hated every day. And that in someways we kind of had them locked in, they were therefrom 7:30 to 4:00, Monday through Friday, whichwere the prime hours to go out and look for a job, andthat if we had employees who felt they could betterthemselves in the past and wanted time off to go lookfor a job. we said that we would be more than happy togive them time off to go out and look for a better job.We wanted people who wanted to grow with us andbecome part of our organization. We didn't want themto do something theN hated.... I then asked if theyhad any complaints that they wanted to air.The Respondent argues that Dressel's remarks that hehated working in the dairy business and that life was tooshort to spend your time working at a job you hated cannotbe construed as a threat to the employees, as he was simplyadvising them that if they really hated the job they shouldtry to learn a trade or get into some job that they would likedoing.I am in agreement with the General Counsel that whenviewed in the totality of these circumstances, including thefact that Respondent had just received a petition from theTeamsters, the plain meaning and import of the speech wasthat if employees found it necessary to seek outside repre-sentation then they should go elsewhere, or in other words.if the employees did not like the working conditions at theplant. they should quit rather than seek outside representa-tion to improve the working conditions. This constitutes athreat of discharge in violation of Section 8(a)( ]) of the Act.It is well-established Board and court law that in deter-mining whether an employer's conduct amounts to interfer-ence, restraint, or coercion within the meaning of Section8(a)(l). the test is not the employer's intent or motive butwhether the conduct is reasonably calculated or tends tointerfere with the free exercise of the rights guaranteed bythe Act. It is further well recognized that the illegality ofsuch inquiries and remarks are not cured by the casual na-ture of the conversation or the personal relationship of theparties thereto, nor by the employees' rejection of suchquestions or statements.IV. I HE EFFECT OF TIE tUNFAIR L ABOR PRA('IIC(ES UPON(OMMIR('iThe activities set forth in section III, above, occurring inconnection with Respondent's operations descnbed in sec-tion 1. above, have a close, intimate, and substantial rela-333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. I'FE REMII)YI have found that Respondent has interfered with, re-strained, and coerced its employees in the exercise of rightsguaranteed them under Section 7 of the Act and therebyviolated Section 8(a)(I ) of the statute. I shall therefore orderthat Respondent cease and desist therefrom.I have also found that the Respondent dominated andinterfered with the administration of the Flavor WorkersUnion and contributed other support thereto and therebyviolated Section 8(a)(2) of the Act. I shall therefore recom-mend that Respondent completely disestablish the F'lavorWorkers Union as the representative of any of its employ-ees for the purpose, in whole or in part, of dealing with ordiscussing grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of work.C(N( I .SIONS O() LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union and the Charging Party are labor organi-zations within the meaning of Section 2(5) of the Act.3. By dominating and interfering with the administrationof the Flavor Workers and contributing other supportthereto, Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8(a)(2) ofthe Act.4. By threatening employees with discharge, the Respon-dent is restraining and coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act, and Respon-dent has engaged in and is engaging in unfair labor prac-tices within the meaning of' Section 8(a)( 1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices within the purview of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]334